DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 8, 2022 has been entered.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Preliminary Remark
	Claims 4-15, 17-22, 25-41, 43, 44, 46, 48, 50-53, 57-63, 65-72, 74-79, 81, 82, and 84-96 are canceled.
Election/Restrictions
Claims 54-56, 64, 73, 80, and 83 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions (i.e., species) and groups pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on December 29, 2021.
Information Disclosure Statement
The IDS received on July 8, 2022 and September 19, 2022 are proper and are being considered by the Examiner.
Remark Regarding Support of Amendment
	Applicants state that their present amendment is supported by Figure 4 and 5 and section of [0452] of the “published application.”  The Office notes that the instant application has not been published as a pre-grant patent publication.  Therefore, the Office assumes that by “published” application, Applicants are referring to section [0452] of the counterpart PCT application which has been published under WIPO having the number WO 2019/089996, published on May 9, 2019.
	The Office also notes that there is a discrepancy between Applicants’ purported description of section [0452] and the Figure it is said to describe:

    PNG
    media_image1.png
    111
    973
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    142
    966
    media_image2.png
    Greyscale

page 11, bottom paragraph, Response


Rather, section [0452] of the specification describes an embodiment under “competitive hybridization”, wherein the figure describing this embodiment is set forth, not in Figures 4 and 5, but in Figure 6D:

    PNG
    media_image3.png
    276
    1029
    media_image3.png
    Greyscale

	The Office therefore, clarifies the Figure that is correlated with the description found on section [0452].
Claim Rejections - 35 USC § 103 – Rejection, Maintained
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The rejection of claims 1-3, 16, 23, 24, 42, 45, 47, and 49 under 35 U.S.C. 103 as being unpatentable over Alcaide et al. (Clinical Chemistry, 2016, vol. 62, no. 9, pages 1238-1247) in view of Chiu et al. (US 2017/0003293 A1, published January 2017, filed November 2013; IDS ref) and Bruchez JR. et al. (US 2002/0034747 A1, published March 21, 2002), made in the Office Action mailed on May 31, 2022 is maintained for the reasons of record.
Applicants’ arguments presented in the Amendment received on July 8, 2022 have been considered but they have not been found persuasive for the reasons set forth in the, “Response to Arguments” section.
The Rejection:
With regard to claims 1 and 2, Alcaide et al. teach a method of performing digital amplification reaction (“[w]e have developed a suite of novel ddPCR assays”, page 1238, 1st column), comprising:
providing a plurality of compartmentalized volumes (“ddPCR system consistently generated between 10 000 and 18 000 accepted droplets and the mean number of copies per droplets in our assay varied according to input DNA mass, to a maximum of 0.45 copies per droplet”, page 1240, 1st column), wherein
each compartmentalize volume comprises a probe (“0.5 mol/L of each corresponding hydrolysis probe for multiplex assays”, page 1240, 1st column);
at least some of the compartmentalized volumes in the plurality comprise the target molecule (the 0.45 copies per droplet is an average, which inherently has zero copy droplets, which is an essential requirement for performing digital PCR, requiring a Poisson Distribution);
amplifying the target molecule (“thermocycling protocol of the nano-droplet emulsion consisted of 39 cycles…”, page 1240, 1st column); and
detecting the optical detectable signal emitted from the cleaved probes for their respective targets (“[d]roplets were analyzed in an automated QX2000 droplet reader”, page 1240, 1st column, see also page 1240, 1st column, bottom paragraph to 2nd column, 1st paragraph).	
With regard to claim 3, the detection is achieved when a probe comprising an optically detectable fluorescent dye which is quenched with a respective quencher dye is cleaved and the fluorescent dye is no longer quenched, emitting its emission wavelength.
With regard to claim 23, each probe is specific for its target nucleic acid region which is different the other (see Figure 1).
With regard to claims 24 and 42, the probe targeting the Y641H and Y641N had different fluorescent labels (FAM vs. HEX, see supplemental method attached herein), and they are quenched by dark quencher (see supplemental method).
With regard to claim 43, the quencher is attached to a binding region of the probe (see supplemental method).
With regard to claims 45 and 47, the cleaving of the probe results in increasing the distance between the reporter and the quencher labels (“multiplex hydrolysis probes”, page 1238, 1st column).
With regard to claim 49, the amplification results in the amplification of molecules which is correlated with the presence of the target molecule (primers are used to amplify the target nucleic acid which comprises regions of mutations of interest (“multiplexing that allowed the simultaneous detection of distinct mutations”, page 1238, 1st column; see also primers on Figure 1A for example).
The fluorescent reporter employed by Alcaide et al., however are not an encoded particle having at least one dimension greater than 3 nm.
Therefore, the compartmentalized volumes do not comprise at least one encoded particle comprising an optically detectable code distinct from other encoded particles in the compartmentalized volumes (claim 16).
Chiu et al. teach an encoded particle which can be labeled with an optically detectable label (“optically encoded chromophoric polymer particles having a plurality of distinct chromophores”, section [0035]).
Chiu et al. teach that their inventor polymers have a dimension in the nanometer (“‘polymer particle,’ ‘polymeric particle,’ or ‘Pdot’ is a nanometer-sized entity”, section [0040]), wherein the diameter is greater than 3 nm (“diameter of the particle is less than 1 micrometer”, claim 156).
Chiu et al. explicitly teach that their polymers can be used in a FRET-based assays (“present disclosure further provides methods of using the encoded chromophoric polymer particles … include but are not limited to … fluorescence mutltiplexing, DNA and gene analysis … (FRET)-based sensors …”, section [0279]).

    PNG
    media_image4.png
    448
    588
    media_image4.png
    Greyscale
Bruchez JR. et al. teach that FRET can occur between other types labeling schemes such as polymers encoded with optical labels and a quencher on an oligonucleotide probe (see below Figure 1B):
Specifically, Bruchez JR et al. explicitly teach that “SCNC Reporter” can be coupled with a quencher (“encoded bead comprising a probe polynucleotide and a spectral code comprising semiconductor nanocrystal”, section [0013]; “terms ‘semiconductor nanocrystals,’ ‘SCNC,’ ‘quantum dot’ and ‘SCNC™ nanocrystal’ are used interchangeably herein and refer to an inorganic crystalline of about 1nm or more and about 1000 nm or less in diameter … SCNCs are characterized by their uniform nanometer size …”, section [0059]; “[m]icrospheres can be spectrally encoded … desired fluorescence characteristics of the microspheres may be obtained by mixing SCNCs of different sizes and/or compositions in a fixed amount and ratio to obtain the desired spectrum”, section [0103]).
Bruchez JR. et al. also specifically suggest that their FRET probe can be used in an amplification reaction (“[b]inding of the probe polynucleotide to the target polynucleotide results in a change in fluorescence characteristics of the encoded bead conjugate. Amplification reaction can be incorporated into the methods”, section [0013]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Alcaide et al. with the teachings of Chiu et al. and Bruchez JR. et al., thereby arriving at the invention as claimed for the following reasons.
As discussed above, Alcaide et al. teach a well-known method of performing digital amplification reaction and detecting multiple targets with FRET labeled probe which are specific for their respective target.  While the artisans did not employ or suggest that all other types of reporter moiety can be used in their method, one of ordinary skill in the art would have been motivated to employ other prior art known reporter constructs which provide the same predictable outcome of yielding a reporter signal when separated from their counterpart quencher.
Indeed, Chiu et al. teach such a reporter construct, generically described as chromophoric polymers, which provide reporter emission with, “improved characteristics, such as large extinction coefficients, high fluorescence quantum yield, fast emission rates, and excellent fluorescence photostability” (section [0037]).
With the addition of Chiu et al. and Bruchez JR. et al. also teaching that polymers of nanoscale comprising an optical label can be successfully quenched on an oligonucleotide probe comprising a quencher, said one of ordinary skill in the art before the effective filing date of the invention would have had a reasonable expectation of success at combining the teachings of Alcaide et al. with the teachings of Chiu et al. and Bruchez JR. et al., thereby arriving at the invention as claimed.
Lastly, because the chromophoric polymers, like the polymers of Chiu et al. can be spectrally encoded for multiplexing1, one of ordinary skill in the art would have been further motivated to employ the choromophoric polymers of Chiu et al. in the multiplex digital PCR amplification method of Alcaide et al.
In KSR, the Supreme Court particularly emphasized “the need for caution in granting a patent based on the combination of elements found in the prior art,” Id. at 415, 82 USPQ2d at 1395, and discussed circumstances in which a patent might be determined to be obvious. Importantly, the Supreme Court reaffirmed principles based on its precedent that “[t]he combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.” Id. at 415-16, 82 USPQ2d at 1395. The Supreme Court stated that there are “[t]hree cases decided after Graham [that] illustrate this doctrine.” Id.  at 416, 82 USPQ2d at 1395. (1) “In United States v. Adams, . . . [t]he Court recognized that when a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable result.” 
Therefore, the invention as claimed is deemed prima facie obvious over the cited references.
Response to Arguments:
	Applicants state that in an effort to advance prosecution, claim 1 has been amended to clarify that: 1) the encoded particle is coupled to a binding nucleic acid molecule; and 2) the quencher is coupled to a quencher nucleic acid molecule (page 11, Response).
	According to Applicants, claim 1 has been amended to reflect the above-argument.
	The Office respectfully disagrees.

    PNG
    media_image5.png
    500
    560
    media_image5.png
    Greyscale
	The method utilizes, inter alia, a probe comprising: 1) an encoded particle coupled to a binding region nucleic acid molecule capable of binding a target molecule; and 2) a quencher coupled to a quencher nucleic acid molecule configured to hybridize with the target molecule or the binding nucleic acid molecule [which is coupled to the encoded particle].
	As shown by Applicants, the cleavable probe disclosed by Alcaide has an encoded particle which is coupled to a nucleic acid molecule that anneals to a target nucleic acid and a quencher coupled to a nucleic acid molecule that hybridize with the target nucleic acid molecule. While the encoded particle and the quencher are coupled to a same nucleic acid strand, the claims do not necessarily require that the “binding nucleic acid” and the “quencher nucleic acid” be separate entities.  Therefore, the Office contends that based on “BRI,” the encoded particle of Alcaide et al. is “coupled to a nucleic acid molecule that has a binding region that binds to a target molecule” and the quencher also is coupled to a nucleic acid molecule that anneals to the same target molecule as presently claimed.
	Therefore, Applicants’ arguments are not found persuasive and the rejection is maintained.
Rejection – New Grounds
The present rejection is based on the alternative interpretation that the quencher nucleic acid is physically distinct from the binding nucleic acid which is coupled to the encoded particle (i.e., they do not share the same nucleic acid).
Claims 1-3, 16, 23, 24, 42, 45, 47, and 49 are rejected under 35 U.S.C. 103 as being unpatentable over Alcaide et al. (Clinical Chemistry, 2016, vol. 62, no. 9, pages 1238-1247) in view of Cheng et al. (Nucleic Acids Research, 2004, vol. 32, no. 7, e61, pages 1-10) and Shamirian et al. (Sensors, 2015, vol. 15, pages 13028-13051).
With regard to claims 1 and 2, Alcaide et al. teach a method of performing digital amplification reaction (“[w]e have developed a suite of novel ddPCR assays”, page 1238, 1st column), comprising:
providing a plurality of compartmentalized volumes (“ddPCR system consistently generated between 10 000 and 18 000 accepted droplets and the mean number of copies per droplets in our assay varied according to input DNA mass, to a maximum of 0.45 copies per droplet”, page 1240, 1st column), wherein
each compartmentalize volume comprises a probe (“0.5 mol/L of each corresponding hydrolysis probe for multiplex assays”, page 1240, 1st column);
at least some of the compartmentalized volumes in the plurality comprise the target molecule (the 0.45 copies per droplet is an average, which inherently has zero copy droplets, which is an essential requirement for performing digital PCR, requiring a Poisson Distribution);
amplifying the target molecule (“thermocycling protocol of the nano-droplet emulsion consisted of 39 cycles…”, page 1240, 1st column); and
detecting the optical detectable signal emitted from the cleaved probes for their respective targets (“[d]roplets were analyzed in an automated QX2000 droplet reader”, page 1240, 1st column, see also page 1240, 1st column, bottom paragraph to 2nd column, 1st paragraph).	
With regard to claim 3, the detection is achieved when a probe comprising an optically detectable fluorescent dye which is quenched with a respective quencher dye is cleaved and the fluorescent dye is no longer quenched, emitting its emission wavelength.
With regard to claim 23, each probe is specific for its target nucleic acid region which is different the other (see Figure 1).
With regard to claims 24 and 42, the probe targeting the Y641H and Y641N had different fluorescent labels (FAM vs. HEX, see supplemental method attached herein), and they are quenched by dark quencher (see supplemental method).
With regard to claim 43, the quencher is attached to a binding region of the probe (see supplemental method).
With regard to claims 45 and 47, the cleaving of the probe results in increasing the distance between the reporter and the quencher labels (“multiplex hydrolysis probes”, page 1238, 1st column).
With regard to claim 49, the amplification results in the amplification of molecules which is correlated with the presence of the target molecule (primers are used to amplify the target nucleic acid which comprises regions of mutations of interest (“multiplexing that allowed the simultaneous detection of distinct mutations”, page 1238, 1st column; see also primers on Figure 1A for example).
The fluorescent reporter employed by Alcaide et al., however are not an encoded particle having at least one dimension greater than 3 nm; nor are the quencher nucleic acid molecule coupled to a quencher is physically distinct from the target binding nucleic acid molecule that is coupled to the encoded particle.
The compartmentalized volumes do not comprise at least one encoded particle comprising an optically detectable code distinct from other encoded particles in the compartmentalized volumes (claim 16).
Cheng et al. teach a method of performing a real-time PCR utilizing a FRET labeled probe, wherein the probe is a displacement probe comprising a target binding nucleic acid coupled to an encoded particle and a physically distinct quencher nucleic acid coupled to a quencher:
“[t]hese so-called displacing probes are composed of two complementary oligonucleotides of different lengths.  The longer positive strand is labeled with a fluorophore at the 5’ end and the shorter negative strand is labeled with a quencher at the 3’ terminus, so that the fluorophore and the quencher groups are in close contact in the duplex probe … in the absence of a target, the probe is non-fluorescent due to the contact-quenching effect between the fluorophore and the quencher” (page 1, 2nd column, 2nd paragraph)


    PNG
    media_image6.png
    141
    229
    media_image6.png
    Greyscale
The probe is structurally shown as below (from Figure 1):
In addition, the artisans disclose that multiple such probes are utilized to target different nucleic acid sequences (“FAM-labeled wild-type probe … the Texas Red-labeled mutant probes”, Figure 1descrption).
Shamirian et al. teach a quantum dot based FRET probe, comprising the same displacement detection operation:
“first report was based on the competitive binding of a quencher with the target analyte … QD emission is highly suppressed due to the proximity of a strong quencher that is weakly bound to the protein.  Upon addition of the analyte, the competitive displacement of the quenching dye with the target molecule results in a concentration-dependent recovery of the QD emission” (page 13031, 3rd paragraph)

The artisans graphically show such an interaction (reproduced from Figure 1):

    PNG
    media_image7.png
    412
    881
    media_image7.png
    Greyscale


It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Alcaide et al. with the teachings of Cheng et al. and Shamirian et al., thereby arriving at the invention as claimed for the following reasons.
As discussed above, Alcaide et al. teach a well-known method of performing digital amplification reaction and detecting multiple targets with FRET labeled probe which are specific for their respective target.  While the artisans did not employ or suggest that possible ways in which the FRET reporter detection scheme which can be used in their method, one of ordinary skill in the art would have been motivated to employ other prior art known FRET detection scheme, such as the one disclosed by Cheng et al. which results in the same detection during an amplification reaction via use of a FRET labeled displacement probe for improving the disadvantages associated with utilizing a cleavable FRET probe, as expressed by Cheng et al.
“Currently, widely used probes include 5’-nuclease probe, fluorescent resonance energy transfer probes and molecular beacons.  Though more or less satisfied in practical use, the main disadvantage of these probe-based methods is that design, synthesis and purification of the probes are difficult and expensive.  Moreover, extensive optimization of reaction conditions is required when simultaneous detection of multiple alleles is involved.” (page 1, 2nd column, Cheng et al.)

“displacing probes are readily capable of discriminating among targets that differ by a single nucleotide … much easier to design and cheaper and simpler to synthesize in comparison with other types of probes currently in use” (page 1, 2nd column, bottom paragraph, Cheng et al.)

Therefore, one of ordinary skill in the art would have been motivated to combine the teachings of Alcaide et al. with the teachings of Cheng et al., thereby utilizing the displacement probes in performing the method disclosed by Alcaide et al.
With regard to the use of other prior art known FRET molecules for generating a reporter signal, one of ordinary skill in the art would have had a reasonable expectation of success at combining any such FRET dye pairs because such would have simply resulted in providing a predictable yield of providing a detectable signal when the FRET dye pairs are separated.
In KSR, the Supreme Court particularly emphasized “the need for caution in granting a patent based on the combination of elements found in the prior art,” Id. at 415, 82 USPQ2d at 1395, and discussed circumstances in which a patent might be determined to be obvious. Importantly, the Supreme Court reaffirmed principles based on its precedent that “[t]he combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.” Id. at 415-16, 82 USPQ2d at 1395. The Supreme Court stated that there are “[t]hree cases decided after Graham [that] illustrate this doctrine.” Id.  at 416, 82 USPQ2d at 1395. (1) “In United States v. Adams, . . . [t]he Court recognized that when a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable result.”
And as specifically discussed above, Shamirian et al. not only disclosed such a FRET pair (Q-dot and quencher), but utilizing them in the same displacement detection scheme as Cheng et al., further yielding that the combination of Shamirian et al.’s dye pair would have provided the same predictable yield of a detectable signal.
Therefore, the invention as claimed is deemed prima facie obvious over the cited references.
Conclusion
	No claims are allowed.
	Claim 97 is free of prior art and objected to for being dependent on a rejected base claim.
	The prior art does not disclose or teach a presently claimed method wherein a single encoded particle comprises a plurality of distinct chromophores.
	The instant specification teaches that the optical properties of the polymer matrix and one or more lanthanide chromophores incorporated into the polymer matrix are designed to generate the desired optical encoding for the chromophoric polymer particle. (section [0235]).
	The combination of such multiple particles in a single particle results in the ability to tune and adjust its optical properties:
“encoded particle includes one type of chromophoric polymer physically blended or chemically cross-lined with at least one type of luminescent lanthanide complex such as terbium (Tb) complexes … Tb complexes generally show bright green luminescence … optical properties (e.g., emission intensities, emission wavelength, emission lifetime) of the Tb and the chromophoric polymer inside the particle can be turned and adjusted independently or semi-independently.” (section [0238])
	

Inquiries

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Young J. Kim whose telephone number is (571) 272-0785.  The Examiner is on flex-time schedule and can best be reached from 7:00 a.m. to 5:30 p.m (M-Th)  The Examiner is off every Friday, but under some situations may be available on limited basis.  The Examiner can also be reached via e-mail to Young.Kim@uspto.gov.  However, the office cannot guarantee security through the e-mail system nor should official papers be transmitted through this route.  
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, Gary Benzion, can be reached at (571) 272-0782.  
Papers related to this application may be submitted to Art Unit 1637 by facsimile transmission. The faxing of such papers must conform with the notice published in the Official Gazette, 1156 OG 61 (November 16, 1993) and 1157 OG 94 (December 28, 1993) (see 37 CFR 1.6(d)).  NOTE:  If applicant does submit a paper by FAX, the original copy should be retained by applicant or applicant’s representative.  NO DUPLICATE COPIES SHOULD BE SUBMITTED, so as to avoid the processing of duplicate papers in the Office.  All official documents must be sent to the Official Tech Center Fax number: (571) 273-8300.  Any inquiry of a general nature or relating to the status of this application should be directed to the Group receptionist whose telephone number is (571) 272-1600.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/YOUNG J KIM/Primary Examiner
Art Unit 1637                                                                                                                                                                                                        November 8, 2022
/YJK/


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 “[b]ecause of the large number of different semiconductor nanocrystals and mixtures thereof which can be distinguished, large numbers of different probe polynucleotides … can be simultaneously interrogated.”, section [0043]